J-S69007-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                        :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                           :        PENNSYLVANIA
                                        :
                                        :
              v.                        :
                                        :
                                        :
 STEVENSON LEON ROSE                    :
                                        :   No. 1832 WDA 2016
                   Appellant

            Appeal from the Judgment of Sentence July 6, 2016
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0000810-2008


BEFORE:    BOWES, J., RANSOM, J., and STEVENS*, P.J.E.

CONCURRING STATEMENT BY STEVENS, P.J.E.: FILED: February 28, 2018

     I concur in the result, as the sentencing judge overlooked her

responsibility to offer an explanation justifying the imposition of a greater

sentence on remand after Appellant’s successful appeal.         Under such

circumstances, it is well-settled that remand for resentencing must occur.

See Commonwealth v. Campion, 672 A.2d 1328, 1333 (Pa.Super. 1996)

(“‘[W]henever a judge imposes a more severe sentence upon a defendant . .

. the reasons for doing so must affirmatively appear.’”).    This remand is

without prejudice to the judge to exercise her sound discretion in imposing

sentence so long as she states the reasons for doing so on the record.




____________________________________
* Former Justice specially assigned to the Superior Court.